238 Ga. 282 (1977)
232 S.E.2d 557
NEWTON
v.
NEWTON.
31773.
Supreme Court of Georgia.
Submitted January 11, 1977.
Decided January 28, 1977.
*283 Luman C. Earle, for appellant.
Spence, Garrett & Spence, D. William Garrett, Jr., for appellee.
NICHOLS, Chief Justice.
This is an appeal from a judgment finding appellant in wilful contempt of a temporary alimony order issued in a divorce action. The contempt action was filed after a final verdict and decree awarding alimony had been entered; however, the arrearage for which appellant was found in wilful contempt accrued prior to rendition of the final decree.
Appellant contends that the temporary alimony order was extinguished by the final decree and is no longer enforceable. This contention is without merit. Any arrearage which accrued under the temporary order prior to rendition of the final decree may properly be the subject of contempt proceedings initiated subsequent to the final decree. See Moore v. Moore, 207 Ga. 335 (1) (61 SE2d 500) (1950) and cits.
Appellant also contends that the trial judge erred in finding him in wilful contempt where he had testified that he had a medical condition which prevented him from working. The issue of appellant's ability to pay was in dispute, and the trial court was authorized to reject appellant's testimony on this issue. See Wheeless v. Wheeless, 157 Ga. 213 (121 S.E. 241) (1923).
Judgment affirmed. All the Justices concur.